Citation Nr: 1242784	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether a timely substantive appeal was filed with regard to a November 2007 rating decision that continued a 40 percent evaluation for a partial-complex seizure disorder; denied service connection for chronic headaches, an acquired mental disorder, chronic fatigue, and memory loss; and denied entitlement to individual unemployability benefits.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Virtual VA eFolder has been reviewed.  

In light of the favorable decision in this case, the RO should take appropriate action to reinstate the appeal of the issues referenced herein.  


FINDINGS OF FACT

1.  On November 29, 2007, the Veteran and his attorney were notified of a VA rating decision; a timely notice of disagreement was received and a statement of the case was issued in April 2008.  

2.  Private attorney correspondence, which was received November 13, 2008, is accepted in lieu of a Form 9.  


CONCLUSION OF LAW

The appeal as to the November 2007 rating decision is timely.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 20.200, 20.202, 20.302 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The timeliness of a substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, the VCAA has no application.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Analysis

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).

In November 2007, the RO continued a 40 percent evaluation for a partial-complex seizure disorder; denied service connection for chronic headaches, an acquired mental disorder, chronic fatigue, and memory loss; and denied entitlement to individual unemployability benefits.  The Veteran was notified of this decision by letter dated November 29, 2007.  In February 2008, the private attorney submitted a notice of disagreement with the November 2007 rating decision.  In April 2008, a statement of the case was furnished.  This document was sent to the Veteran at his last known mailing address, with a copy to the private attorney.

On November 13, 2008, the RO received correspondence wherein the attorney requested the current status of the Veteran's claim.  The issues denied in November 2007 were referenced.  On January 20, 2009, the RO received a second request for this information from the Veteran's attorney.  

On January 30, 2009, the RO notified the Veteran and his representative that the appeal period had expired.  The RO indicated that it would accept the November 2008 and January 2009 correspondence as a request to reopen the claim.  

In March 2009, the attorney submitted a VA Form 9, wherein he stated that his office never received the statement of the case.  He further argued that the November 2008 inquiry was within the appeal period and went unanswered.  The RO accepted the Form 9 as a notice of disagreement with the January 2009 decision.  In April 2010, the RO furnished a statement of the case on the timeliness issue and the Veteran subsequently perfected this appeal.  

On review, the appeal period on the referenced issues expired November 29, 2008.  A VA Form 9 was not received within that time period.  The attorney argues that he did not receive the April 2008 statement of the case.  In addressing this argument, the Board notes that there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992). 

There is no indication that the statement of the case was returned as undeliverable.  Notwithstanding, the attorney submitted a status request in November 2008, within the appeal period.  This was not a generic status inquiry, but rather, specifically identified the issues the Veteran had disagreed with.  The Board further notes that VA never responded to the initial status request and the attorney submitted a second request in January 2009.  Under the circumstances of this case, the Board accepts the November 2008 correspondence in lieu of a VA Form 9.  Accordingly, the appeal is timely.  



ORDER

A timely substantive appeal was filed with regard to a November 2007 rating decision that continued a 40 percent evaluation for a partial-complex seizure disorder; denied service connection for chronic headaches, an acquired mental disorder, chronic fatigue, and memory loss; and denied entitlement to individual unemployability benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


